       Case 1:15-cv-12978-RGS Document 73 Filed 05/06/19 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                     CIVIL ACTION NO. 15-12978-RGS

                             DIRK GREINEDER

                                       v.

                              SEAN MEDEIROS

             ORDER ON REPORT AND RECOMMENDATION
                   OF THE MAGISTRATE JUDGE

                                 May 6, 2019

STEARNS, D.J.

      Having worked through and considered petitioner’s many and lengthy

objections, I agree with the careful analysis laid out by Magistrate Judge Dein

in her exhaustive Report, and more particularly her conclusion that habeas

relief is not warranted in this matter because: (1) a thorough investigation

undertaken by the state trial judge on the instructions of and under the

oversight 0f the Supreme Judicial Court (SJC) established that there was no

constitutionally significant denial of petitioner’s right to a public trial; (2)

there was no error in the refusal of the trial judge to recuse himself from that

investigation; (3) the SJC’s conclusion, that the presentation through a

substitute witness of the results of genetic testing performed by a non-

testifying analyst did not prejudice the petitioner in violation of the
       Case 1:15-cv-12978-RGS Document 73 Filed 05/06/19 Page 2 of 3



Confrontation Clause of the Sixth Amendment, was not an unreasonable

application of what was and is at best unsettled Supreme Court law, see

William v. Illinois, 567 U.S. 50, 141 (2012) (Kagan, J., dissenting), also see

Brecht v. Abrahamson, 597 U.S. 619, 637 (1993);1 and (4) there is no merit

to petitioner’s claim of ineffective assistance of counsel. I also agree with the

Magistrate Judge that petitioner’s various claims of evidentiary error (a



      1 The essence of Confrontation Clause dispute is as follows. At trial,
Dr. Robin Cotton, the forensic lab directory of Cellmark Diagnostics, was
permitted to offer her statistical opinions based on results of tests conducted
by another (nontestifying) analyst. Cf. R&R at 56-57 (record reasonably
supports the conclusion that Dr. Cotton performed her own independent
analysis of the raw test results). While it may well have been error under
Crawford v. Washington, 541 U.S 36 (2004), to admit the nontestifying
analyst’s raw results through Dr. Cotton, the Magistrate Judge carefully
explained her agreement with the SJC that the error was not prejudicial.
R&R at 76-79.

      [T]he record establishes that Dr. Cotton was examined about the
      significance of the allelic calls, and the considerations used in
      determining whether to treat a peak as an allele or an artifact. In
      addition, she testified as to what the effect of making different
      calls would have been on the DNA analysis. In addition, the
      [d]efendant was able to establish how the data would have
      changed, in favor of the defendant, if different RFU settings had
      been used, and the peaks representing alleles on the
      electropherograms had been eliminated.             In short, the
      consequence of creating an improper DNA profile, and the ways
      in which errors could occur, which the [d]efendant contends
      were critical to establish through [the analyst who performed the
      tests], were, in fact, established through Dr. Cotton’s testimony.

Id. at 78 (citations omitted).

                                       2
       Case 1:15-cv-12978-RGS Document 73 Filed 05/06/19 Page 3 of 3



posttrial change of opinion by a police investigator as to the nature of

footprint left at the crime scene, the admission of petitioner’s extramarital

affairs as evidence of motive, and instances of alleged extrinsic influences on

jury deliberation) have no constitutional significance in a habeas context.

Consequently, the Report is ADOPTED and the petition is DISMISSED with

prejudice.

      Petitioner is advised that any request for the issuance of a Certificate

of Appealability pursuant to 28 U.S.C. § 2253 of the court’s Order dismissing

his petition is also DENIED, the court being of the view that no substantial

basis of support for an appeal has been demonstrated. In this regard, I add

the following observation. The 147-page report compiled by Magistrate

Judge Dein may surpass any of the hundreds of fine Reports and

Recommendations I have reviewed in my twenty-five years as a federal

district judge in its thoroughness and depth of analysis. Petitioner could not

have asked for a fairer or more comprehensive review than the one he

received.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns__________
                                    UNITED STATES DISTRICT JUDGE




                                      3
